                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                                 §
 SCOTT GILLUM,
                                                 §
                                                 §
        Plaintiff,
                                                 §
                                                 §
 v.                                                   Civil Action No. SA-19-CV-1378-XR
                                                 §
                                                 §
 HIGH STANDARD, LLC et al.,
                                                 §
                                                 §
        Defendants.
                                                 §

            ORDER ON MOTION TO REMAND AND MOTION TO DISMISS

       On this date, the Court considered Plaintiff Scott Gillum’s motion to remand (docket no.

11) and Defendant Danco Transport Inc.’s response (docket no. 12). The Court further considered

Defendant Danco Transport’s motion to dismiss (docket no. 5, as supplemented by no. 13) and

Plaintiff’s response (docket no. 8). After careful consideration, Plaintiff’s motion to remand

(docket no. 11) is DENIED and Defendant Danco Transport’s motion to dismiss (docket no. 5) is

GRANTED.

                                        BACKGROUND

       This case arises out of a motor vehicle accident in which Plaintiff Scott Gillum (“Plaintiff”)

was allegedly struck by a tractor trailer driven by Micah Underwood. Plaintiff asserts essentially

three tiers of claims. First, he asserts negligence, gross negligence, and negligence per se claims

against the driver. Second, he asserts negligent entrustment and hiring/training claims against two

motor carriers, High Standard and Double Down Trucking (and their individual owners), one or

both of whom hired, trained, and entrusted the driver. Finally—and at issue here—Plaintiff asserts

negligence claims against the freight broker, Defendant Danco Transport, under both a respondeat
superior theory1 and for negligent “hiring, retention, entrustment, and/or agency” under the theory

that Defendant Danco was negligent in the selection of motor carriers who were thereafter

negligent in their selection and training of the driver.

       Plaintiff filed his Original Petition in the District Court for the 207th Judicial District of

Comal County, Texas on October 30, 2018. Docket no. 7 at 4. Originally, Plaintiff named only

High Standard and Micah Underwood as defendants. Id. His First Amended Original Petition

added Double Down Trucking. Id. at 318. It was not until Plaintiff’s Second Amended Petition

that he named Danco Transport as a defendant. Docket no. 7 at 396. Defendant Danco then

removed this action to this Court on November 25, 2019 (docket no. 1), asserting federal question

jurisdiction based on complete preemption under the Federal Aviation Administration

Authorization Act, and a week later filed its motion to dismiss (docket no. 5, as supplemented by

no. 13). On December 24, 2019, Plaintiff filed a motion to remand (docket no. 11).


                                             ANALYSIS

I.     Plaintiff’s Motion to Remand

       a. Legal Standard

       A defendant may remove to federal court any civil action brought in state court over which

the district court would also have had original jurisdiction. 28 U.S.C. § 1441(a). One such category

of cases over which district courts have original jurisdiction is federal question cases, or cases

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. In

determining whether a claim “arises under” federal law, courts examine the well-pleaded


1
 Plaintiff claims that High Standard and Double Down are each “an agent, servant, statutory employee,
and/or co-employee for” Defendant Danco. Id. at 14.

                                                   2
allegations of the complaint and ignore potential defenses. Beneficial Nat’l Bank v. Anderson, 539

U.S. 1, 6 (2003). Such a suit arises under federal law “only when the plaintiff’s statement of his

own cause of action shows that it is based upon those laws or [the] Constitution. It is not enough

that the plaintiff alleges some anticipated defense to his cause of action and asserts that the defense

is invalidated by some provision of the Constitution….” Louisville & Nashville R. Co. v. Mottley,

211 U.S. 149, 152 (1908); see also Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808

(1986). Thus, if a plaintiff pleads solely state-law claims, “a federal court generally does not have

jurisdiction over that complaint, even if the defendant asserts preemption as an affirmative

defense.” McKnight v. Dresser, Inc., 676 F.3d 426, 430 (5th Cir. 2012) (quoting Gutierrez v.

Flores, 543 F.3d 248, 251–52 (5th Cir. 2008)).

       The “complete preemption” doctrine, however, presents an exception to the well-pleaded

complaint rule. Id. Under complete preemption, “[w]hen the federal statute completely preempts

the state-law cause of action, a claim which comes within the scope of that action, even if pleaded

in terms of state law, is in reality based on federal law. The claim is then removable under 28

U.S.C. § 1441(b)….” Anderson, 539 U.S. at 8. Federal question jurisdiction based on such

preemption exists “[w]hen Congress ‘so completely preempt[s] a particular area that any civil

complaint raising this select group of claims is necessarily federal in character.’” Gutierrez, 543

F.3d at 252 (quoting Johnson v. Baylor Univ., 214 F.3d 630, 632 (5th Cir. 2000)).

       Because removal implicates federalism concerns, any ambiguities are construed against

removal and in favor of remand. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)). Indeed,

“[s]tatutes that authorize removal, including those that do so through complete preemption, are


                                                  3
meant to be strictly construed.” Hood ex rel. Miss. v. JP Morgan Chase & Co., 737 F.3d 78, 89

(5th Cir. 2013). The party seeking to remove bears the burden of showing that federal jurisdiction

exists and that removal was proper. Manguno, 276 F.3d at 723.

        b. Analysis

        Plaintiff argues this Court lacks jurisdiction over the matter because neither diversity nor

federal question jurisdiction is present. Docket no. 11. Specifically, Plaintiff argues that “[t]he

[Federal Aviation Administration Authorization Act, or ‘FAAAA’] has not specifically exempted

state causes of action for simple negligence and gross negligence” through its preemption

provision. Id. at 7. Alternatively, Plaintiff argues the public-safety exception to preemption applies.

Id. at 10–11. Defendant, in turn, argues that the FAAAA completely preempts such claims against

a freight broker. Docket no. 12.

        There are two relevant preemption provisions, though the parties and related case law focus

largely on the second. The Interstate Commerce Commission Termination Act (“ICCTA”) reads:

        [N]o State or political subdivision thereof and no intrastate agency or other political
        agency of 2 or more States shall enact or enforce any law, rule, regulation, standard,
        or other provision having the force and effect of law relating to intrastate rates,
        intrastate routes, or intrastate services of any freight forwarder or broker.

49 U.S.C. § 14501(b)(1) (emphasis added). Similarly, the FAAAA preemption provision reads, in

relevant part:

         [A] State…may not enact or enforce a law, regulation, or other provision having
        the force and effect of law related to a price, route, or service of any motor carrier…
        or any private motor carrier, broker, or freight forwarder with respect to the
        transportation2 of property.

2
  “Transportation” is defined in Title 49 as services related to the movement of persons or property,
including “arranging for, receipt, delivery, elevation, transfer in transit, refrigeration, icing, ventilation,
storage, handling, packing, unpacking, and interchange of passengers and property.” 49 U.S.C. §
13102(23).

                                                      4
§ 14501(c)(1) (emphasis added).3 Congress enacted the FAAAA to “preempt state trucking

regulation” and to avoid “a State’s direct substitution of its own governmental commands for

‘competitive market forces’ in determining (to a significant degree) the services that motor carriers

will provide.” Rowe v. New Hampshire Motor Transp. Ass’n, 552 U.S. 364, 368, 372 (2008)

(citations omitted). The preemption language of the FAAAA directly mirrored the earlier Airline

Deregulation Act (“ADA”) and in interpreting identical provisions of those two statutes, the

Supreme Court held that the FAAAA’s preemption must also be read broadly. Id. at 370 (“[W]hen

judicial interpretations have settled the meaning of an existing statutory provision, repetition of

the same language in a new statute indicates…the intent to incorporate its judicial interpretations

as well.”). In applying the ADA preemption standard to the FAAAA, the Rowe Court adopted the

holding of Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992), which held that “pre-

emption may occur even if a state law’s effect on rates, routes, or services ‘is only indirect’” and

that “pre-emption occurs at least where state laws have a ‘significant impact’ related to Congress’

deregulatory and pre-emption-related objectives.” Rowe, 552 U.S. at 370–71 (citing Morales, 504

U.S. at 384–90)); see also Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 260 (2013)

(interpreting the FAAAA’s “related to” provision as embracing state laws “having a connection

with or reference to” carrier rates, routes, or services, whether directly or indirectly).

        There are limits, however, to the FAAAA’s preemption. Pelkey, 569 U.S. at 260. The

Supreme Court noted that “§ 14501(c)(1) does not preempt state laws affecting carrier prices,



3
 Just as courts interpreting the FAAAA use ADA caselaw, so too do courts interpreting § 14501(b)(1) use
previous cases considering § 14501(c)(1). See, e.g. Dnow, L.P. v. Paladin Freight Solutions, Inc., No. 17-
CV-3369, 2019 WL 398235 (S.D. Tex. Jan. 12, 2018).

                                                    5
routes, and services in only a tenuous, remote, or peripheral manner.” Id. at 261. The Court also

highlighted one key difference between the ADA and the FAAAA: the phrase “with respect to the

transportation of property” appears solely in the FAAAA and it “massively limits the scope of

preemption” ordered by the FAAAA. Id.4 Further, the FAAAA contains an explicit exception,

which provides that FAAAA preemption “shall not restrict the safety regulatory authority of a

State with respect to motor vehicles….” 49 U.S.C. § 14501(c)(2).

        With neither persuasive nor binding authority from any circuit court, “[f]ederal district

courts are sharply divided on how to apply these guiding principles to personal injury claims

alleging negligence by brokers in selecting motor carriers for the transportation of property,” the

very issue presented in this case. Loyd v. Salazar, No. CIV-17-977, 2019 WL 4577108, at *4

(W.D. Okla. Sept. 20, 2019); see also Creagan v. Wal-Mart Trans., LLC, 354 F. Supp. 3d 808,

812 (N.D. Ohio 2018) (outlining split among district courts and noting the lack of circuit court

guidance). Two diverging lines of cases have developed, though both share an understanding that

common law negligence claims embody state laws that may be preempted. See Northwest, Inc. v.

Ginsberg, 572 U.S. 273, 281–82 (“[S]tate common-law rules fall comfortably within the language

of the ADA preemption provision” because they “appl[y] to state law[s], regulation[s], or other

provision[s] having the force and effect of law….”); see also Am. Airlines, Inc. v. Wolens, 513

U.S. 219, 233 n.8 (1995).




4
  In so finding, the Court held that preemption did not apply in Pelkey because the claim there did not relate
to the transportation of property but rather related solely to “conduct occurring after the car ceased moving
and was stored.” Pelkey, 569 U.S. at 262. Specifically, the claim there related to permanent storage, which
fell outside of the statute’s preemption, whereas storage-in-transit would have fallen within the preemption
provision’s ambit. Id.

                                                      6
        One set of courts has “simply refused to hold that personal injury claims are preempted,

largely relying on ADA cases to justify such a rule.” Loyd, 2019 WL 4577108, at *4 (citing Scott

v. Milosevic, 372 F. Supp. 3d 758, 769 (N.D. Iowa 2019)). The Milosevic court acknowledged the

lack of appellate authority on FAAAA preemption and instead looked at cases refusing to find the

ADA preempted state tort law claims. Milosevic, 372 F. Supp. 3d at 769–70 (citing Charas v.

Trans World Airlines, Inc., 160 F.3d 1259, 1266 (9th Cir. 1998); Hodges v. Delta Airlines, Inc.,

44 F.3d 334, 338 (5th Cir. 1995) (“[N]either the ADA nor its legislative history indicates that

Congress intended to displace the application of state tort law to personal physical injury inflicted

by aircraft operations, or that Congress even considered such preemption.”)).

        But those courts finding no preemption under the ADA largely reasoned as such due to an

ADA provision requiring air carriers to maintain insurance coverage for personal injury claims.

See, e.g. Hodges, 44 F.3d at 337–38 (“A complete preemption of state law in this area would have

rendered any requirement of insurance coverage nugatory.”).5 The FAAAA contains a similar

insurance-coverage provision for motor carriers and freight forwarders, but not for brokers. See 49

U.S.C. § 13906(a)(1), (b)(1)-(2), (c)(3); Krauss v. IRIS USA, Inc., No. 17-778, 2018 WL 2063839,

at *6 (E.D. Pa. May 3, 2018) (“[T]his airline-specific insurance provision is one of the few ways

in which the statutory text could be read to distinguish FAAAA preemption for freight brokers

from ADA preemption for airlines.”). Given that distinction, the Court finds unpersuasive cases

5
 See also Watson v. Air Methods Corp., 870 F.3d 812, 819 (8th Cir. 2017) (“It is unlikely…that all personal
injury claims against air carriers…are expressly preempted by the ADA, given that federal law requires
carriers to maintain insurance for bodily injury, death, or property damages….”) (citing 49 U.S.C. §
41112(a)); Bower v. Egyptair Airlines Co., 731 F.3d 85, 95 (1st Cir. 2013) (“[T]he fact that the ADA
insurance provision mandates that airlines carry sufficient insurance to pay [for bodily injury or death]
suggests that Congress never intended to preempt personal injury claims.”); Taj Mahal Travel, Inc. v. Delta
Airlines, Inc., 164 F.3d 186, 194 (3d Cir. 1998) (“[T]he continued existence of statutorily mandated liability
insurance coverage is strong evidence that Congress did not intend to preempt state tort claims.”).

                                                      7
rejecting FAAAA preemption based solely on the fact that prior courts rejected ADA preemption.

Loyd, 2019 WL 4577108, at *4.

       Another set of courts found no preemption on the rationale that a negligent hiring action is

too “tenuous, remote, or peripheral” from the “services” of a freight broker. See, e.g. Mann v. C.H.

Robinson Worldwide, Inc., No. 7:16-cv-104, 2017 WL 3191516, at *7 (W.D. Va. July 27, 2017).

Such reasoning is unavailing, however, given the definition of “brokerage services” as defined in

Title 49. See 49 C.F.R. § 371.2(c) (“Brokerage or brokerage service is the arranging of

transportation or the physical movement of a motor vehicle or of property.”). And “freight broker”

itself is defined as “a person…that as a principal or agent sells, offers to sell…provid[es], or

arrang[es] for, transportation by motor carrier for compensation.” Id. § 13102(2).

       Plaintiff’s claims here do indeed relate to those services, as Plaintiff alleges Defendant

Danco—acting as a freight broker—was negligent in its vetting of freight carriers High Standard

and Double Down Trucking (who, in turn, were negligent in vetting the driver involved in the

accident). In essence, Plaintiff claims that Defendant Danco was negligent in arranging for the

transportation of property between motor carriers. These allegations “go to the core of what it

means to be a careful broker.” Krauss, 2018 WL 2063839, at *5 (holding FAAAA completely

preempted claim against freight broker under negligent hiring theory because careless selection of

a carrier is a core service of a freight broker); see also Georgia Nut Co. v. C.H. Robinson Co., No.

17 C 3018, 2017 WL 4864857 (N.D. Ill. Oct. 26, 2017) (“While the services of a freight broker do

not include the actual transportation of property, they are focused on arranging how others will




                                                 8
transport the property; these services, therefore, fall within the scope of the FAAAA

preemption.”).6

        A final set of courts has found that state law negligent hiring claims fall within the

FAAAA’s carve-out for safety regulations related to motor vehicles. See, e.g. Morales v. Redco

Trans. Ltd., No. 14-cv-129, 2015 WL 9274068 (S.D. Tex. Dec. 21, 2015). That section provides

that the preemption provision “shall not restrict the safety regulatory authority of a State with

respect to motor vehicles….” 49 U.S.C. § 14501(c)(2)(A). The exception is intended to ensure

FAAAA preemption does “not restrict the preexisting and traditional state police power over

safety.” City of Columbus v. Ours Garage & Wrecker Serv. Inc., 536 U.S. 424, 439 (2002). But

“[c]ase law interpreting § 14501(c)(2)(A) refers solely to the ability of the several states to define

safety standards and insurance requirements…The exception is not read to permit a private right

of action.” Huntington Operating Corp. v. Sybonney Express Inc., No. H-08-781, 2010 WL




6
  The Fifth Circuit’s interpretation of “services” in Hodges is instructive. There, in interpreting the ADA,
the Hodges court held that “‘[s]ervices’ generally represent a bargained-for or anticipated provision of labor
from one party to another.” Hodges 44 F.3d at 336. In so holding, the court drew a distinction between
claims premised on the “operation and maintenance of the aircraft” (which fell outside of the ADA’s
definition of services) and contractual features of air transportation (which fell within the definition). Id. A
“freight broker,” as defined in the Code of Federal Regulations is:

        [A] person, other than a motor carrier or an employee or agent of a motor carrier, that as a
        principal or agent sells, offers for sale, negotiates for, or holds itself out by solicitation,
        advertisement, or otherwise as selling, providing, or arranging for, transportation by motor
        carrier for compensation.

49 U.S.C. § 1302(2). Defendant’s arranging of transportation with the motor carriers falls within the
bargained-for or anticipated provision of labor such a freight broker would be anticipated to provide. See
Finley v. Dyer, No. 18-CV-78, 2018 WL 5284616, at *5 (N.D. Miss. Oct. 24, 2018) (“[Plaintiff] alleges
claims derived from [defendant-broker’s] selection of a freight carrier, an action which indisputably is a
‘bargained-for or anticipated provision of labor’ from a freight broker.”). As such, Plaintiff’s reliance on
Hodges to find no preemption is misplaced.

                                                       9
1930087, at *3 (S.D. Tex. May 11, 2010) (citing City of Columbus, 536 U.S. 424; Cardinal Towing

& Auto Repair, Inc. v. City of Bedford, Tex., 180 F.3d 686 (5th Cir. 1999)).

       Indeed, the FAAAA preemption provision applies broadly to any “law, regulation, or other

provision having the force and effect of law,” whereas the carve-out provision applies more

narrowly to the “safety regulatory authority” of a state with respect to motor vehicles. Compare

49 U.S.C. § 14501(c)(1) with § 14501(c)(2)(A); see also Creagan, 354 F. Supp. 3d at 814 (rejecting

argument that § 14501(c)(2)(A) applied to negligent hiring claim against freight broker under

similar facts). In this case, Plaintiff does not allege that Defendant Danco violated any state

regulation related to a motor vehicle, whereas he does with the driver. See docket no. 10 at 8

(alleging driver violated Texas Transportation Code §§ 545.062 (following distance) and 545.352

(excess speed)).7 Indeed, Defendant did not own or operate any motor vehicle subject to the state’s

regulatory authority, and “Plaintiff points to no convincing authority supporting the proposition

that a state common law claim for negligent hiring constitutes a safety regulation of a motor

vehicle.” No. 16 C 1883, Volkova v. C.H. Robinson Co., 2018 WL 741441, at *4 (N.D. Ill. Feb. 7,

2018); see also Loyd, 2019 WL 4577108, at *7 (finding an application of the public-safety

exception to a negligent brokering claim would be an “unwarranted extension of the exception”).

Accordingly, the Court finds that § 4501(c)(2)(A) does not apply to save Plaintiff’s claims from

preemption.

       The Court finds most persuasive the line of cases that have held negligence claims against

freight brokers are preempted under the FAAAA because “[e]nforcing state negligence laws that



7
  Plaintiff’s Third Amended Complaint itself states that he asserts “only Texas common law causes of
action” against Defendant. Docket no. 10 at 14.

                                                10
would have a direct and substantial impact on the way in which freight brokers hire and oversee

transportation companies would hinder” the objective of the FAAAA in deregulating the shipping

and transportation industry. Georgia Nut, 2017 WL 4864857, at *3 (citing Rowe, 552 U.S. at 371));

see also Volkova, 2018 WL 741441, at *4; Creagan, 354 F. Supp. 3d at 813 (“[B]ecause the

negligent hiring claim seeks to enforce a duty of care related to how [the broker] arranged for a

motor carrier to transport the shipment (the service), the claim falls squarely within the preemption

of the FAAAA.”). Those cases emphasize that a broker hiring a motor carrier (and any related

investigations of that motor carrier) are indeed “related to” the services that a broker is anticipated

or contracted to provide; they also emphasize the policies underlying Congress’s enactment of the

preemption provision to further expand the deregulation of the transportation industry and to avoid

a patchwork of state and local regulations and standards. See Krauss, 2018 WL 2063839, at *3;

Georgia Nut, 2017 WL 4864857, at *3; Creagan, 354 F. Supp. 3d at 813; Volkova, 2018 WL

741441, at *3–4.

       At bottom, Plaintiff claims that Defendant Danco negligently selected or hired High

Standard and Double Down Trucking who, in turn, negligently hired and entrusted the driver

involved in the accident. Docket no. 10. Plaintiff’s petition itself admits that Defendant’s alleged

duty toward Plaintiff arose from Defendant’s services as a truck broker. Docket no. 7 at 24

(“Plaintiff asserts that due to the business relationship with [High Standard and Double Down],

DANCO TRANSPORT, INC. as a truck broker…had a duty to Plaintiff to ensure that [the driver]

was properly trained….”) (emphasis added). Plaintiff’s claims against Defendant Danco, therefore,

seek to enforce a duty of care related to how Defendant arranged for the transportation of property

between High Standard and Double Down, which—Plaintiff admits—are the very “services”


                                                  11
Defendant provides as a federally-licensed freight broker. Such a claim “falls squarely within the

preemption of the FAAAA.” Creagan, 354 F. Supp. 3d at 813. Indeed, the claim directly implicates

how Defendant “performs its central function of hiring motor carriers” and will therefore “have a

significant economic impact” on Defendant’s services and is not tenuous, remote, or peripheral.

Krauss, 2018 WL 2063839, at *5 (quoting Volkova, 2018 WL 741441, at *3). In sum, the

allegations “go to the core of what it means to be a careful freight broker” and, as such, they are

preempted. Id.

       Such a holding comports with the impetus behind the FAAAA’s preemption provision

because, in essence, Plaintiff is seeking “to reshape the level of service a broker must provide in

selecting a motor carrier to transport property.” Miller v. C.H. Robinson Worldwide, No. 17-cv-

408, 2018 WL 5981840, at *4 (D. Nevada Nov. 14, 2018), appeal docketed, No. 19-15981 (9th

Cir. May 7, 2019). To avoid negligence liability, a broker like Defendant would need to inspect

each motor carrier’s background and the ways in which the motor carrier investigates, hires, and

trains its own drivers, and “such additional inspection would result in state law being used to, at

the least indirectly, regulate the provision of broker services by creating a standard of best

practices, and ultimately contravening Congress’s deregulatory objectives in enacting the

FAAAA.” Id. (citing Rowe, 552 U.S. at 370).

       And finally, contrary to Plaintiff’s argument that a finding of preemption will leave

Plaintiff without a remedy, Plaintiff may (and has) sought recourse against the two carriers (High

Standard and Double Down Trucking), High Standard’s individual owner (Cory Wood), Double

Down’s individual owners (Lora and Dale Wood), and the driver (Micah Underwood). See

Volkova, 2018 WL 741441, at *4. And although “a plaintiff’s ‘lack of remedy…does not create a


                                                12
defense to federal preemption,” Krauss, 2018 WL 2063839, at *7 (citing Weir v. Nw. Nat. Life Ins.

Co., 796 F. Supp. 846, 849 (E.D. Pa. 1992)), the FAAAA does require motor carriers to carry

liability insurance for injuries that may result from negligence. Creagan, 354 F. Supp. 3d at 814

(citing 49 U.S.C. § 13906(a)(1)). The requirement that the motor carriers maintain liability

insurance—and the lack of such a requirement for brokers—evidences an intent that such motor

carriers remain liable for negligence despite the FAAAA’s preemption provision. See supra, note

5 (collecting cases in which courts interpreting the ADA found no preemption for negligence

claims due to statutorily-mandated liability insurance). As such, the Court finds unpersuasive

Plaintiff’s argument that if the Court denies its motion to remand, “every motor carrier, CDL driver

and truck broker would improperly remove to federal court every lawsuit against them for

negligent conduct….” Docket no. 11 at 5.

        Accordingly, the Court holds that Plaintiff’s negligence and gross negligence claims

against the freight broker Defendant Danco are completely preempted by the FAAAA. And

“[w]hen the federal statute completely preempts the state-law cause of action, a claim which comes

within the scope of that action, even if pleaded in terms of state law, is in reality based on federal

law.” Anderson, 539 U.S. at 8. Defendant Danco—as the freight broker who allegedly hired the

motor carriers who then hired the driver who was allegedly negligent—properly removed this case,

and Plaintiff’s motion to remand (docket no. 11) is DENIED.


II.     Defendant Danco Transport’s Motion to Dismiss

        a. Legal Standard

        To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                                   13
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

for relief must contain: (1) “a short and plain statement of the grounds for the court’s jurisdiction”;

(2) “a short and plain statement of the claim showing that the pleader is entitled to the relief”; and

(3) “a demand for the relief sought.” FED. R. CIV. P. 8(a). In considering a motion to dismiss under

Rule 12(b)(6), all factual allegations from the complaint should be taken as true, and the facts are

to be construed favorably to the plaintiff. Fernandez-Montes v. Allied Pilots Assoc., 987 F.2d 278,

284 (5th Cir. 1993). To survive a 12(b)(6) motion, a complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555.

       b. Application

       The discussion here overlaps entirely with the previous analysis of FAAAA preemption.

As held above, the FAAAA completely preempts Plaintiff’s negligence claims against Defendant

Danco, at least where that negligence “relates to” the services the broker provides, as is the case

here. Finding such FAAAA preemption afforded this Court jurisdiction to consider the matter, and

that same preemption compels the Court to grant Defendant Danco’s motion to dismiss. Even

taking all facts in Plaintiff’s complaint as true—which we must at this stage—Plaintiff does not

state a claim for which relief is plausible. See Loyd, 2019 WL 4577108, at *8 (granting motion to

dismiss due to FAAAA preemption of negligence claim against broker). Accordingly, Defendant

Danco’s motion to dismiss (docket no. 5) is GRANTED.

       c. Remaining State-Law Claims

       When Defendant Danco removed to this Court, the Court obtained supplemental

jurisdiction over the state-law claims made against the other defendants (the motor carriers and the


                                                  14
driver) because those claims formed part of the same case or controversy as the claims against

Defendant Danco. 28 U.S.C. § 1367(a). But now having disposed of the claim over which original

jurisdiction exists, i.e. the claim against Defendant Danco, the Court hereby exercises its discretion

to decline to exercise supplemental jurisdiction over the remaining claims. Id. § 1367(c)(3) (“The

district courts may decline to exercise supplemental jurisdiction over a claim…if the district court

has dismissed all claims over which it has original jurisdiction.”); see also Guidry v. Bank of

LaPlace, 654 F.2d 278, 285 (5th Cir. 1992) (citing United Mine Workers v. Gibbs, 383 U.S. 715,

726 (1966)). Accordingly, the state-law claims by Plaintiff against the remaining defendants (High

Standard, LLC; Double Down Trucking, LLC; Cory Wood; Micah David Underwood; Lora

Wood; and Dale Wood) are REMANDED.

                                              CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to remand (docket no. 11) is DENIED.

Defendant’s motion to dismiss (docket no. 5) is GRANTED. The claims against the remaining

defendants are REMANDED.

       It is so ORDERED.

       SIGNED this 27th day of January, 2020.




                                               XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                 15
